DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 23 July 2021. Presently, Claims 1-6, 9-13, and 20-23 remain pending and are examined on the merits. Claims 7-8 and 14-19 have been canceled. New claims 20-23 have been added.
Response to Arguments
	Applicant’s remarks on pg. 7 and amendments with respect to the claim objection for claim 6 has been fully considered. The objection is withdrawn in view of the amendment.
	Applicant’s remarks on pg. 7 and amendments with respect to the 35 USC 102(a)(1) prior art rejection in view of Miyamoto et al. (US 20090270736) have been fully considered and are persuasive. Claim 1 has been amended to include subject matter similar to that of the canceled claim 8. Therefore Miyamoto et al. cannot anticipate claims 1, 2, 5, and 6.
	Applicant’s remarks on pg. 9 and amendments with respect to the 35 USC 103 prior art rejection for claims 7 and 8 in view of Miyamoto et al. and Haverkost et al. (US 20070067021) have been fully considered and persuasive. Applicant submits on pg. 9 that Haverkost et al. fails to teach or suggest that the cap includes two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap. Applicant further submits on pg. 9 that the radiopaque markers of Haverkost et al. are not equivalent to that of the present application. While Haverkost et al. does teach markers that are non-permeable to the ultrasound signal as a part of the catheter, the markers are located on opposite sides of the catheter constituting two end points of the hemisphere of the catheter (i.e. equal to 180o apart). With this limitation added to claim 1, Miyamoto et al. with newly 
	Claim 9 is similar to that of claim 1 and the above arguments apply to this claim as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Bansal et al. (US 20190387961).
Regarding claim 1, Miyamoto et al. teach (Fig. 1 and 2) a device comprising: 
a housing (ultrasound capsule 2; Figures 1 and 2) comprising: 
a motor compartment (capsule body 11; Figures 1 and 2) comprising: 
a proximal face (“The ultrasound capsule 2 is a capsule to be introduced into a body cavity, and has a proximal end portion from which a signal cable 5 is extended…” (Para. [0033); note, that the “proximal face” of the capsule corresponds to the end/face containing the connector chamber 13b and the cable 5 extends); and 
a distal end (“The transducer cover 12 is secured to the distal end portion of the capsule body 11…”(Para. [0034]); note, that the “distal end” corresponds to the end where the transducer cover (12) is positioned), 
wherein the motor compartment has a longitudinal axis (Fig. 2; “…the outer surface of the capsule body 11 and the transducer cover 12 both constituting the ultrasound capsule 2 are provided 
a cap (transducer cover 12) configured to seal with the motor compartment in order to form a sensor compartment; 
a motor (drive motor 25; Figure 1) located within the motor compartment, the motor comprises: 
a drive component (25; Figure 1); and 
a shaft (transducer shaft 22a, 22b; “motor shaft”) rotatably coupled to the drive component and extending distally from the motor compartment into the sensor compartment (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039])), wherein the shaft has a longitudinal axis that is parallel to the longitudinal axis of the motor compartment (Fig. 1); 
an ultrasound transducer (21) coupled to the shaft (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26. The securing portion 22b is integrated with the ultrasound transducer 21.” (Para. [0039]));
a plurality of electrical contacts (“…a plurality of pins (not shown)…” (Para. [0044])) mounted on the proximal face, wherein at least two of the electrical contacts are electrically coupled to the motor (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber a plurality of pins (not shown) for example. Correspondingly, the capsule connector 5a is provided with pin holes in which the pins of the quick disconnect 41 are individually engaged.” (Para. [0044])); and 
a rotational electrical coupler comprising: 
a rotational component (i.e. rotation detection circuit/encoder 24) mechanically coupled to the shaft and electrically coupled to the ultrasound transducer (“The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21” (Para. [0041])). Miyamoto et al. also states "slip ring 23 is the rotary signal transfer means" (Para. [0037]) and "The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a via a ball bearing 23a that is fixedly attached to the slip ring 23." With that, the rotational component (i.e. rotation detection circuit/encoder 24) is mechanically coupled to the shaft via the slip ring; and 
a stationary component (control section 30) mechanically coupled to the motor compartment and electrically coupled to one or more of the plurality of electrical contacts (“The control section 30 is configured with a substrate for example, and is disposed on the proximal end side with respect to the ultrasound unit 20 in the unit mounting hole 13a. In other words, the control section 30 is disposed on the cable removal mechanism section 40 side. The substrate is provided with a rotation detection circuit, an ultrasound sending/receiving circuit, a signal process circuit, an output circuit and the like which are not shown. The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21. The ultrasound sending/receiving circuit sends/receives ultrasound signals to/from the ultrasound transducer 21 via the slip ring 23. The signal process circuit 
However, Miyamoto et al. fail to teach that the cap includes two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap.
In the same field of imaging capsules, Bansal et al. teach (Figs. 3A-C) that the cap (combination of imaging section 150 and body 112) includes two orientation pins (120) oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap (“…the inner component 114 has eight struts 120 that are rods 120 positioned between and coupled to the rings 116, 118. Alternatively, the number of rods 120 can range from two to ten. In a further alternative, the number of rods 120 can be any number that can be positioned between the rings 116, 118 while having brushes 124 coupled thereto.” (Para. [0084]), “Each strut 120 in this specific embodiment is a rod- or wire-like structure 120 with a substantially circular cross-section… the rods 120 can be made of any deformable or flexible biocompatible material (including, for example, a polymer, metal, or other material) for a medical device that returns to its original shape/position.” (Para. [0085]), note that the imaging section 150 and body 112 are attached to a proximal end piece 122, therefore a combination of the imaging section and the body can be considered as the cap corresponding to the cap in the present 
It would be obvious to one skilled in the art before the effective filing date to modify the cap of Miyamoto et al. by including two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap, as taught by Bansal et al., in order to allow the device to retain its shape/position (Para. [0085]).
Regarding claim 2, Miyamoto et al. teach (Fig. 1 and 2) that the proximal face of the motor compartment (capsule body 11; Figures 1 and 2) comprises a connection mechanism (Fig. 1 and 2; 13b) (“The hole 26a of the unit body 26 is a unit mounting hole In the hole 26a, the slip ring 23, the encoder 24, and the drive motor 25 are received.” (Para. [0038]), “The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b.” (Para. [0042])).
Regarding claim 5, Miyamoto et al. teach (Fig. 1 and 2) that the cap (transducer cover 12) comprises one or more materials that are permeable to an ultrasound signal. Miyamoto et al. recites “This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26, and the O-ring 27. The space 28 is filled with an ultrasound transfer medium 29 such as water.” (Para. [0039]). With this, it is inherent that the cap (i.e. transducer cover 12) would comprise a material that is permeable to ultrasound signals to allow for the signals to be transmitted and received by the ultrasound transducer (contained within the cap/cover) (“…then the ultrasound transducer 21 emits ultrasound, and the ultrasound transducer 21 receives ultrasound echoes. The ultrasound echoes received by the ultrasound transducer 21…” (Para. [0053])).
Regarding claim 6, Miyamoto et al. teach (Fig. 1) that the sensor compartment (transducer cover 12, space 28) is filled with a fluid configured to transfer an ultrasound signal (“This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Bansal et al. (US 20190387961) as applied to claim 1 above, and further in view of Irman et al. (US 20020198470).
Regarding claim 3, modified Miyamoto et al. teach the device and system set forth above but fails to teach that the motor compartment comprises a width dimension being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 3 mm.
In the same field of ultrasound capsules, Irman et al. teach (Fig. 3A and 3B) that the motor compartment comprises a width dimension (i.e. diameter of the catheter) being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 3mm (“…a preferred embodiment of the capsule is to be sized so that it has a length ranging from about 1.5 to 2.5 cm and having a diameter of about 8 mm or less. For children and larger and smaller animals, the capsule can be appropriately sized.” (Para. [0083])). With this range, the motor compartment and the capsule itself can be less than 3mm.
It would be obvious to one skilled in the art before the effective filing date to modify the motor compartment of modified Miyamoto et al. by making the width dimension less than 3mm, as taught by Irman et al., in order to appropriately size the capsule according to the subject’s size (Para. [0083]).
Regarding claim 4, modified Miyamoto et al. teach the device and system set forth above but fails to teach that the motor compartment comprises a width dimension being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 2 mm.

It would be obvious to one skilled in the art before the effective filing date to modify the motor compartment of modified Miyamoto et al. by making the width dimension less than 2 mm, as taught by Irman et al., in order to appropriately size the capsule according to the subject’s size (Para. [0083]).

Claim 9-10, 12, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Bansal et al. (US 20190387961) and Makower et al. (US 20050240147) (hereinafter, Makower et al. ‘147).
Regarding claim 9, Miyamoto et al. teach (Fig. 1 and 2) a device comprising: 
a housing (ultrasound capsule 2; Figures 1 and 2) comprising: 
a motor compartment (capsule body 11; Figures 1 and 2 ) comprising: 
a proximal face (“The ultrasound capsule 2 is a capsule to be introduced into a body cavity, and has a proximal end portion from which a signal cable 5 is extended…” (Para. [0033); note, that the “proximal face” of the capsule corresponds to the end/face containing the connector chamber 13b and the cable 5 extends); and 
a distal end (“The transducer cover 12 is secured to the distal end portion of the capsule body 11…”(Para. [0034]); note, that the “distal end” corresponds to the end where the transducer cover (12) is positioned), 

a cap (transducer cover 12) configured to seal with the motor compartment in order to form a sensor compartment; 
a motor (drive motor 25; Figure 1) located within the motor compartment, the motor comprises: 
a drive component (25; Figure 1); and 
a shaft (transducer shaft 22a, 22b; “motor shaft”) rotatably coupled to the drive component and extending distally from the motor compartment into the sensor compartment (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039])), wherein the shaft has a longitudinal axis that is parallel to the longitudinal axis of the motor compartment (Fig. 1); 
an ultrasound transducer (21) coupled to the shaft (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26. The securing portion 22b is integrated with the ultrasound transducer 21.” (Para. [0039]));
a plurality of pins (not shown) for example. Correspondingly, the capsule connector 5a is provided with pin holes in which the pins of the quick disconnect 41 are individually engaged.” (Para. [0044])); and 
a rotational electrical coupler comprising: 
a rotational component (i.e. rotation detection circuit/encoder 24) mechanically coupled to the shaft and electrically coupled to the ultrasound transducer (“The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21” (Para. [0041])). Miyamoto et al. also states "slip ring 23 is the rotary signal transfer means" (Para. [0037]) and "The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a via a ball bearing 23a that is fixedly attached to the slip ring 23." With that, the rotational component (i.e. rotation detection circuit/encoder 24) is mechanically coupled to the shaft via the slip ring; and 
a stationary component (control section 30) mechanically coupled to the motor compartment and electrically coupled to one or more of the plurality of electrical contacts (“The control section 30 is configured with a substrate for example, and is disposed on the proximal end side with respect to the ultrasound unit 20 in the unit mounting hole 13a. In other words, the control section 30 is disposed on the cable removal mechanism section 40 side. The substrate is provided with a rotation detection circuit, an ultrasound sending/receiving circuit, a signal process circuit, an output circuit and the like 
a catheter (multi-lumen tube 90, 90A, 102; “…the wired capsule-type medical apparatus provides advantages that the positions of the capsule introduced in a body cavity can be changed by pulling a signal cable for example, or the body cavity can be observed while the signal cable is pulled to draw back the capsule, the signal cable being a string member that also functions as a pull member extended from the capsule.” (Para. [0007]), Fig. 22 shows cable facilitates the capsule into the body and note that the multi-lumen tube meets the definition of a “catheter” in that it acts as a tubular medical device for insertion into body cavities) comprising:
a proximal end (“A signal cable 5C of the present embodiment is, as shown in FIG. 20, provided with the capsule connector 5a on the distal end side thereof, and an observation apparatus connector 5b on the proximal end side thereof (i.e. proximal end of the tube/cable)”; 
a distal end comprising: 

at least one lumen configured to extend from the access port to the exit port (“The multi-lumen tube 90A includes the three lumens 91A, 92A, and 93A similarly to the multi-lumen tube 90. The first lumen 91A of the multi-lumen tube 90A is a first fluid duct for supplying an ultrasound transfer medium; the second lumen 92A is a second fluid duct for supplying the medical fluid 97 for example; and the third lumen 93A is a cable hole through which cables such as the coaxial cable 94 for ultrasound transducer, the cable for encoder 95, and cable for motor 96 are inserted” (Para. [0115])); and
a plurality of electrical connectors (connector 5b) accessible from the proximal end of the catheter, wherein the plurality of electrical connectors are connected to at least a portion of the plurality of electrical contacts of the distal face.
However, Miyamoto et al. fails to teach that the cap includes two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap and that the catheter comprises:
an access port;
a side exit port located proximal from the distal face; and
a ramp located at a distal end of one of the at least one lumen.
o from each other along an arc of the cap (“…the inner component 114 has eight struts 120 that are rods 120 positioned between and coupled to the rings 116, 118. Alternatively, the number of rods 120 can range from two to ten. In a further alternative, the number of rods 120 can be any number that can be positioned between the rings 116, 118 while having brushes 124 coupled thereto.” (Para. [0084]), “Each strut 120 in this specific embodiment is a rod- or wire-like structure 120 with a substantially circular cross-section… the rods 120 can be made of any deformable or flexible biocompatible material (including, for example, a polymer, metal, or other material) for a medical device that returns to its original shape/position.” (Para. [0085]), note that the imaging section 150 and body 112 are attached to a proximal end piece 122, therefore a combination of the imaging section and the body can be considered as the cap corresponding to the cap in the present application. Also, note that the rods are made of non-permeable material corresponding to the orientation pins in the present application).
It would be obvious to one skilled in the art before the effective filing date to modify the cap of Miyamoto et al. by including two orientation pins oriented parallel to a longitudinal axis of the cap less than 180o from each other along an arc of the cap, as taught by Bansal et al., in order to allow the device to retain its shape/position (Para. [0085]).
However, Miyamoto et al. and Bansal et al. fail to teach that the catheter comprises: an access port; a side exit port located proximal from the distal face; and a ramp located at a distal end of one of the at least one lumen.
In the same field of catheter devices, Makower et al. ‘147 teach (Figs. 2A-2B and 5V) a catheter (Fig. 5V) comprising:

a side exit port located proximal from the distal face (Fig. 5V; 828); and
a ramp located at a distal end of one of the at least one lumen (“…a tapered atraumatic distal tip 824 may be formed on the distal end of the outer tube 822 and the side opening 828 may be configured to form a ramp…” (Para. [0202])).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of Miyamoto et al. to include an access port, as taught by Makower et al. ‘147, in order to prevent unwanted drainage of fluid and facilitate the insertion and positioning of working devices (Para. [0134]).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of modified Miyamoto et al. a side exit port, as taught by Makower et al. ‘147, in order to allow the necessary matter to pass through (Para. [0202]).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of Miyamoto et al. by including a ramp, as taught by Makower et al. ‘147, in order to allow the necessary matter to easily pass into the area of the side opening (Para. [0202]).
Regarding claim 10, Miyamoto et al. teach (Fig. 17-18) that a diameter of the lumen is at least 30% of the diameter of the catheter. Note, that there are 3 lumens (91, 92, 93) shown for the catheter (i.e. multi-lumen tube) of Miyamoto et al. depicted in figured 17 and 18. With that, as depicted in the figures, at least one of the lumens has a diameter of at least 30% of a diameter of the catheter.
Regarding claim 12, Miyamoto et al. teach (Fig. 1) that the ultrasound capsule (Fig. 1; 2) comprises a first connection device (connector chamber 13b),
wherein the catheter (Fig 1; signal cable 5, Fig. 17 and 18; multi-lumen tube 90, 90A) comprises a second connection device (capsule connector 5a),

	Regarding claim 20, Miyamoto et al. teach (Figs. 1 and 2) a system comprising:
a catheter (multi-lumen tube 90, 90A, 102; “…the wired capsule-type medical apparatus provides advantages that the positions of the capsule introduced in a body cavity can be changed by pulling a signal cable for example, or the body cavity can be observed while the signal cable is pulled to draw back the capsule, the signal cable being a string member that also functions as a pull member extended from the capsule.” (Para. [0007]), Fig. 22 shows cable facilitates the capsule into the body and note that the multi-lumen tube meets the definition of a “catheter” in that it acts as a tubular medical device for insertion into body cavities) comprising:
a proximal end (“A signal cable 5C of the present embodiment is, as shown in FIG. 20, provided with the capsule connector 5a on the distal end side thereof, and an observation apparatus connector 5b on the proximal end side thereof (i.e. proximal end of the tube/cable)”; 

at least two lumen configured to extend from the access port to the exit port (“The multi-lumen tube 90A includes the three lumens 91A, 92A, and 93A similarly to the multi-lumen tube 90. The first lumen 91A of the multi-lumen tube 90A is a first fluid duct for supplying an ultrasound transfer medium; the second lumen 92A is a second fluid duct for supplying the medical fluid 97 for example; and the third lumen 93A is a cable hole through which cables such as the coaxial cable 94 for ultrasound transducer, the cable for encoder 95, and cable for motor 96 are inserted” (Para. [0115]));
a cap configured to connect to the distal end of the catheter;
an ultrasound device comprising:
a motor (drive motor 25; Figure 1);
a shaft (transducer shaft 22a, 22b; “motor shaft”) coupled to the motor and rotatably received within one of the two lumen of the catheter (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039]), “…and the third lumen 93A is a cable hole through which cables such as the coaxial cable 94 for ultrasound transducer, the cable for encoder 95, and cable for motor 96 are inserted” (Para. [0115]), note that the shaft is coupled to the motor and the motor is receive into the third lumen); and
an ultrasound transducer (21) coupled to a distal end of the shaft and extendable into the cap (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The 
However, Miyamoto et al. fail to teach that the catheter comprises: an access port; a side exit port located proximal from the distal face; and a ramp located at a distal end of one of the at least one lumen.
In the same field of catheter devices, Makower et al. ‘147 teach (Figs. 2A-2B and 5V) a catheter (Fig. 5V) comprising:
an access port (“the present invention includes a number of different occluder and/or access port devices, examples of which are shown in FIGS. 2A-2R…” Para. [0134]);
a side exit port located proximal from the distal face (Fig. 5V; 828); and
a ramp located at a distal end of one of the at least one lumen (“…a tapered atraumatic distal tip 824 may be formed on the distal end of the outer tube 822 and the side opening 828 may be configured to form a ramp…” (Para. [0202])).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of modified Miyamoto et al. to include an access port, as taught by Makower et al. ‘147, in order to prevent unwanted drainage of fluid and facilitate the insertion and positioning of working devices (Para. [0134]).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of Miyamoto et al. a side exit port, as taught by Makower et al. ‘147, in order to allow the necessary matter to pass through (Para. [0202]).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of modified Miyamoto et al. by including a ramp, as taught by Makower et al. ‘147, in order to allow the necessary matter to easily pass into the area of the side opening (Para. [0202]).
Regarding claim 21, Miyamoto et al. teach (Fig. 17-18) that a diameter of the lumen is at least 30% of the diameter of the catheter. Note, that there are 3 lumens (91, 92, 93) shown for the catheter (i.e. multi-lumen tube) of Miyamoto et al. depicted in figured 17 and 18. With that, as depicted in the figures, at least one of the lumens has a diameter of at least 30% of a diameter of the catheter.

Claim 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Bansal et al. (US 20190387961) and Makower et al. (US 20050240147) as applied to claims 9 and 20 above, and further in view of Makower et al. (US 6302875) (hereinafter, Makower et al. ‘875).
Regarding claim 11, modified Miyamoto et al. teach the device and system set forth above but fails to teach that a diameter of the lumen is at least 80% of a diameter of the catheter.
In the same field of catheters and endoscopic devices, Makower et al. ‘875 teach (Fig. 2 and 2b) a diameter of the lumen is at least 80% of a diameter of the catheter (“First and second lumens 54, 56 extend longitudinally through the catheter body 52.” (Col. 9, lines 34-35)). Fig. 2b shows that the first lumen (54) is the larger lumen taking up the majority of the diameter of the catheter. With that, the lumen (54) is close to 100% of the diameter of the catheter. Measuring the diameter along the longest cross sectional area (i.e. the wall separating lumen 54 from lumen 56), the diameter of the lumen 54 would be at least 80% of the catheter diameter. Furthermore, one of ordinary skill in the art would recognize that adjusting the size/shape of a diameter of a lumen of the catheter would enable accommodation for more ad or larger device to pass through if necessary. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 (IV. A.).
It would be obvious to one skilled in the art before the effective filing date to further modify the catheter of modified Miyamoto et al. by including a lumen that is at least 80% of a diameter of the catheter, as taught by Makower et al. ‘875, in order to accommodate the size of appropriate cables or devices to pass through (Col. 8, lines 60-67, Col. 9, lines 1-6).
Regarding claim 22, modified Miyamoto et al. teach the device and system set forth above but fails to teach that a diameter of the lumen is at least 80% of a diameter of the catheter.
In the same field of catheters and endoscopic devices, Makower et al. ‘875 teach (Fig. 2 and 2b) a diameter of the lumen is at least 80% of a diameter of the catheter (“First and second lumens 54, 56 extend longitudinally through the catheter body 52.” (Col. 9, lines 34-35)). Fig. 2b shows that the first lumen (54) is the larger lumen taking up the majority of the diameter of the catheter. With that, the lumen (54) is close to 100% of the diameter of the catheter. Measuring the diameter along the longest cross sectional area (i.e. the wall separating lumen 54 from lumen 56), the diameter of the lumen 54 would be at least 80% of the catheter diameter. Furthermore, one of ordinary skill in the art would recognize that adjusting the size/shape of a diameter of a lumen of the catheter would enable accommodation for more ad or larger device to pass through if necessary. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 (IV. A.).
It would be obvious to one skilled in the art before the effective filing date to further modify the catheter of modified Miyamoto et al. by including a lumen that is at least 80% of a diameter of the .

Claim 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Bansal et al. (US 20190387961) and Makower et al. (US 20050240147) as applied to claims 9 and 20 above, and further in view of Terliuc et al. (US 20110251458).
Regarding claim 13, modified Miyamoto et al. teach the device and system set forth above but fails to teach that the ultrasound capsule and catheter are configured to be received by a working channel of an endoscope. Note that because the primary reference has the capsule connected to the multi-lumen tube the distal end or cap of the capsule is synonymous with the cap/distal end of the catheter. 
In the same field of endoscopic devices, Terliuc et al. teach (Fig. 13A and 13B) that the ultrasound capsule and catheter (500) are configured to be received by a working channel of an endoscope (512) (“… FIG. 13B, which is a simplified pictorial illustration of the balloon catheter of FIG. 13A fully inserted in a conventional endoscope.” (Para. [0154]), “FIG. 13B shows the balloon catheter 500 fully inserted into an instrument channel 510 of an endoscope 512…”(Para. [0157])).
It would be obvious to one skilled in the art before the effective filing date to further modify modified Miyamoto et al. to include an endoscope the is configured to receive the ultrasound capsule and catheter, as taught by Terliuc et al., in order to allow the catheter to be inserted and guided into the body easily.
Regarding claim 23, modified Miyamoto et al. teach the device and system set forth above but fails to teach that the ultrasound capsule and catheter are configured to be received by a working channel of an endoscope. Note that because the primary reference has the capsule connected to the 
In the same field of endoscopic devices, Terliuc et al. teach (Fig. 13A and 13B) that the ultrasound capsule and catheter (500) are configured to be received by a working channel of an endoscope (512) (“… FIG. 13B, which is a simplified pictorial illustration of the balloon catheter of FIG. 13A fully inserted in a conventional endoscope.” (Para. [0154]), “FIG. 13B shows the balloon catheter 500 fully inserted into an instrument channel 510 of an endoscope 512…”(Para. [0157])).
It would be obvious to one skilled in the art before the effective filing date to further modify modified Miyamoto et al. to include an endoscope the is configured to receive the ultrasound capsule and catheter, as taught by Terliuc et al., in order to allow the catheter to be inserted and guided into the body easily.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793